ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JILL L. TERRY, of SOUTH RIVER, who was admitted to the bar of this State in 1983, and who was thereafter temporarily suspended from the practice of law by this Court’s Order dated September 4, 1990, and who remains suspended at this time, be suspended from the practice of law for a period of three-and-one-half years, effective September 4, 1990, for her conduct in the handling of three matters, which included gross neglect (RPC 1.1(a)), pattern of neglect (RPC ' 1.1(b)), lack of diligence (RPC 1.3), failure to communicate (RPC 1.4(a)), failure to deliver funds to a third party (RPC 1.15(b)), and failure to cooperate with the ethics authorities (RPC 8.1(b));
*5And the Disciplinary Review Board having further recommended that prior to reinstatement respondent submit proof of successful completion of the ICLE Skills and Methods Core Courses and that respondent demonstrate that she is psychiatrically fit to practice law, and that on reinstatement to practice respondent practice under the supervision of a proctor for a period of two years;
And respondent having waived oral argument and filing of further briefs;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JILL L. TERRY is hereby suspended from the practice of law for a period of three- and-one-half years, effective September 4, 1990, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent demonstrate that she has successfully completed the Core Courses of the ICLE Skills Training Course and that she is psyehiatrically fit to practice law; and it is further
ORDERED that on reinstatement to practice respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said JILL L. TERRY as an attorney at law of the State of New Jersey; and it is further
ORDERED that JILL L. TERRY be and hereby is restrained and enjoined from practicing law during the period of her suspension; and it is further
*6ORDERED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that JILL L. TERRY reimburse the Ethics Financial Committee for appropriate administrative costs.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 7th day of June, 1994.